Your election,
Sir, to the presidency of the forty-ninth session of the
Assembly marks an important moment for your country,
Côte d’Ivoire, and for the entire African continent. I have
the honour to convey to you the warmest wishes of the
people and Government of Andorra. I also take this
opportunity to express appreciation of the great
accomplishments of your predecessor, Ambassador
Insanally.
7


I am speaking before you here only a few hours
before the official opening of the Permanent Mission of the
Principality of Andorra to the United Nations, the first
diplomatic Mission of Andorra anywhere in the world.
This Permanent Mission is the embodiment of the will of
the Andorran people to participate actively in the
implementation of the ideals of the United Nations Charter.
On the eve of the fiftieth anniversary of the founding
of this Organization, our Mission will work towards the
achievement of important goals. For one thing, it will
make careful preparation for the World Summit on Social
Development to be held in Copenhagen. The objectives of
that Summit - namely, to find ways to reduce poverty,
enhance employment opportunities and strengthen social
integration - are particularly important in relation to the
new possibilities for development under consideration by
the Secretary-General in his "Agenda for Development".
For another thing, Andorra will take part, with the greatest
interest, in the work of the Third Committee, whose
activities support our historic devotion to respect for human
rights. I wish also to take this opportunity to acknowledge
the commendable work of the new United Nations High
Commissioner for Human Rights, Ambassador Ayala Lasso.
As president of the United States, John Fitzgerald
Kennedy stood before the Berlin Wall and pronounced that
famous phrase, "Ich bin ein Berliner" ("I am a Berliner").
And for people everywhere in the world who listened to
him on that historic occasion, the word "Berliner" was
understood to mean "a defender of freedom".
For those countries whose culture expresses itself in
the Catalan language, a similar moment has become equally
historic. I speak of the day when the distinguished
musician and universally recognized artist Paul "Pablo"
Casals boldly affirmed, here at the General Assembly of the
United Nations, before Secretary-General U Thant: "I am
Catalan". Everyone understood immediately that, with
these words, he was beginning a song of liberty and
declaring himself to be the son of a people filled with
respect for others, a people who had created one of the
oldest parliamentary and democratic systems in the world,
as he stated in his dedication to the cause of peace. Let us
remember that the hymn of the United Nations, the Hymn
to Peace, is his work, and that it was played for the first
time, with lyrics by the poet W. H. Auden, on
27 October 1971.
Allow me today to humbly join two such important
and respected figures and proclaim, in the same spirit and
with the same passion, "I am an Andorran". And I hope
that this expression will have the same meaning for you
as the earlier assertions, and not seem to be a childish and
self-centred show of pride, for throughout the centuries
our ancient and small State has always demonstrated its
love of freedom, its will to contribute to balance and
harmony, and its concern to maintain peace.
It has been a little more than a year since Andorra
became a Member of the United Nations, following the
approval of our Constitution and the full adaptation of our
model of statehood to that befitting a State under modern
law. Because of this, and because of the fact that we are
the last of the four small, historically independent
European States - the others being Liechtenstein, San
Marino and Monaco - to have become Members of the
United Nations, it seems that this is an appropriate
occasion on which to reflect on the possible contributions
of micro-States to the family of nations.
It is evident that in a world in which great
operations must be performed on a grand scale, the
simple fact of our existence might appear anachronistic or
irrelevant. Indeed, at a time when the establishment of
the World Trade Organization points towards the end of
protectionism, and the North American Free Trade
Agreement, the Asia-Pacific Economic Cooperation
Council, and the European Union herald the creation of
large areas in which there is free circulation of goods and
services, one might well question the need for the
continued existence of a number of small States which
often find themselves surrounded, as in our case, by large
supranational entities such as the European Union.
Yet I believe that as we move towards integration,
it becomes more than ever necessary to respect and
preserve the identities of micro-States. It is clear that
these identities are not measured in terms of size, nor do
they allow for the subordination of a minority within a
majority, of a smaller collective identity within another
that is demographically larger.
As democracy consists of government by the
majority and the respect of minorities, on the international
stage the politics of large blocs and of great Powers must
be compatible with the recognition of groups which,
though smaller, must not be relegated in any way to a
status that is discriminatory nor must they be considered
less than what they are.
It is evident that all small States - and probably a
quarter of those represented here are small States in one
way or another - have clear limitations. It is evident also
8


that the contribution of great Powers to the establishment
and the preservation of world order is, and must be,
decisive. But it is also true that, beyond their limitations,
small States have qualities that humanity cannot do without,
especially at the present time when many peace and
reconciliation processes have not been resolved and remain
in need of great generosity, comprehension, tolerance and
a will to compromise.
By their very nature, micro-States must, in an intrinsic
and essential way, have respect for diversity and mutual
harmony. Precisely because of their small size, they have
learned in the long course of history that durable solutions
cannot be imposed, and that the core of the differences
cannot be eliminated. More powerful States can gain useful
knowledge from their experience, built upon a wisdom that
only centuries can provide. This is even more pertinent
today, when the great Powers have begun to show a certain
self-restraint, having discovered that while the use of force
might postpone a conflict, it cannot be the basis for a
lasting solution. May the great Powers of the world be
guided by the rules of conduct that micro-States have been
compelled to adopt, and may the necessity of the small be
the virtue of the large. To propose rather than impose, to
negotiate rather than to compel, to discuss rather than
dictate, to reconcile rather than radicalize, to respect rather
than humiliate, to cooperate rather than exploit, and to
refrain rather than abuse: those are the rules of conduct
dear to the small States, characteristics which appear to be
increasingly necessary in many regions of our planet, if
what we want is for the people of the world to live together
in dignity and fight together against hunger, poverty,
disease and the negative effects of the demographic
explosion.
It is for this reason, that I venture to call the attention
of the members of the Assembly to the virtues of the
micro-States and to ask them to consider whether they
might not make them their own. It is simply a question of
the great nations making an imaginative effort to put
themselves in the place of those who possess neither
military power nor human and economic resources to
impose on others, and consequently to realize that problems
may be approached in another way, with probably better
guarantees for a successful outcome.
This approach finds its origin in the strictest respect
for the identity of others, of their collective personality and
all the features that contribute to it, as well as their culture;
for culture is always an element of integration. And it is
precisely the balance of cultures and their interaction which
is the basis for peaceful coexistence, which is in itself
considerable, and even more for a cordial and fraternal
life together. Let us therefore forget the worries of
assimilation and the belief in the superiority of the
majority, and let us try to organize life together with
mutual respect, something that becomes increasingly
important in a world under great pressure from
demographic change and immigration.
Allow me to refer to my country, the Principality of
Andorra, which with a population of only 61,000
inhabitants has three different educational systems -
Andorran, French, and Spanish - three quarters of its
population being immigrants, and a small territory stuck
like an island in the middle of the European Union. And
I believe that a study of some of the balances that exist in
Andorra might be useful to efforts in southern Africa, in
the Middle East, or in other parts of Europe and the
world where people are struggling to bring about peace.
Think, likewise, of the great worries of our times,
where the drug trafficking and organized crime have led
to a dramatic deterioration in urban safety. Members
might agree with me that the affirmation "small is
beautiful" might appear excessive, but it nevertheless
guarantees a level of security far greater than that which
exists in the enormous urban conurbations of more
developed countries.
I should like further to call the Assembly’s attention
to the urgency of the task of protecting the environment,
and the defence of nature. Members might agree with me
that a smaller territory is much easier to manage,
according to environmental criteria, and consequently that
there is less chance of environmental abuse. In the same
way, the scarcity of human resources probably makes us
more inclined to consider the problems that we shall
discuss at the World Summit on Social Development in
Copenhagen, namely, individual problems of marginalized
people, of those that cannot follow the competitive
majority in the apparent flow of progress, of the disabled,
the sick, and, in general, all those in need of solidarity.
I know that in a forum such as this Christian
individualism is just a partial approach to these questions,
but I am convinced that, with a translation into other
cultures or religions, on a small scale it is much easier to
give a personal answer to the problems of the many. And
also, in general terms, I think that this philosophy is the
one that often inspires solidarity movements, as is the
case today in Rwanda, where, for example, the spirit of
collective life common to small communities might have
prevented conflict.
9


In a world that is increasingly interdependent, and
increasingly globalized, I sincerely believe that the
micro-States, although indeed small, are not superfluous.
And we can even make useful contributions and be points
of reference in many cases. Sovereign States are
increasingly affected by the sovereignty of others and by
necessary international agreements; but freedom, and the
spirit of solidarity are more important than sovereignties or
borders.
I ask the Assembly therefore to consider the possibility
that we all make an effort to act like micro-States: we who
are micro-States, and therefore have no alternative, and
those who are not, because they have come to the
conclusion that this is the way we will all be able, together,
to contribute more positively to peace, progress and
coexistence. And as from the sum of small streams of
water the big rivers are born, perhaps from the sum of
small identities and from respect for others and minorities,
we may be able to build together a more equitable, a more
secure and a more livable world for us, for our children,
and for generations to come.
